Citation Nr: 0404778	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  99-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The appellant was a member of a reserve component of the 
armed forces from March 1964 to March 1966.  His service 
included a period of active duty for training from May 1964 
to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by 
which the RO denied service connection for a back condition 
and headaches.  


REMAND

The appellant contends that he has back problems and 
headaches that began during his active duty for training as a 
result of carrying a machine gun and backpacks, and from 
wearing ill-fitting boots.  He contends that the back 
problems and headaches have continued over the years since 
his military service.

Service medical records do not show complaints, treatment or 
diagnosis related to back problems.  A progress note dated in 
October 1964 shows treatment for complaints of an upset 
stomach, dizziness, and headache.  While the report of 
medical examination prepared on separation from active duty 
for training in October 1964 notes no back disorder or 
headaches, the report of medical history prepared at that 
time reflects a history of frequent or severe headaches.  

By letter dated in November 1998, the appellant's spouse 
states that the appellant complained of low back pain when he 
went into active duty for training in 1964.  A letter from a 
fellow service member shows that the appellant reported 
having had back problems and headaches.  Three medical 
doctors indicate by letters that they treated the appellant 
for complaints of low back pain from 1965 through 2001.  

A 1997 radiology report from St John Hospital shows a normal 
cranial computed tomography (CT) scan and satisfactory 
alignment in the lumbosacral spine, mild anterior spurring at 
multiple levels, and well-maintained vertebral body heights 
and disc spaces.  

In 1998, two VA examinations were conducted.  A neurological 
examination revealed a history of headaches beginning at the 
time of discharge from the National Guard in 1966 after six 
months of service.  The appellant reported that the headaches 
were usually frontal and felt like an ice pick going through.  
The intensity of the pain was stated to be eight on a scale 
of one to ten.  The duration of the headache could be from 15 
minutes to one-half day.  The pain and discomfort did not 
lead to prostration, tics, paramyoclonus, or visual scotoma.  
No nausea or vomiting was experienced.  No other related 
weaknesses or disorders were found.  The only notable cause 
and effect relationship to headache symptoms was wind of 
approximately 20-30 miles per hour which the appellant stated 
always created a headache for him.  It was also reported that 
about six times per month he is aroused from sleep with a 
frontal headache.  At the time of the examination, the 
appellant reported that he had seen a neurologist in October 
1998.  The examiner described the appellant's level of 
consciousness as good.  The appellant was alert, oriented, 
and appropriate.  Thought content was appropriate.  Cranial 
nerves II-XII were intact.  Sensory and coordination were 
intact.  Deep tendon reflexes were within normal limits.  The 
examiner diagnosed probable analgesic rebound headaches.

The second VA examination conducted in 1998 was a spine 
examination that showed a history of complaints of chronic 
lumbosacral spine pain with no radiation to the extremities.  
The appellant described the pain as an ice pick going through 
him from side to side.  He indicated that he took Tylenol 
every day without relief.  X-rays taken at that time 
indicated mild hypertrophic spondylosis of the lumbar spine, 
minimal degenerative changes in the lower portion of the 
dorsal spine, and minimal degenerative changes in the lower 
portion of the cervical spine.  

A January 2000 discharge summary from St. John Hospital 
reflects that the appellant was admitted for complaints of 
back pain.  He was found to have a compression fracture at 
T12.  Due to the unusual nature of the pain and the fact that 
the appellant was significantly anemic, with a hemoglobin of 
7.8, consultations were made with other physicians.  A workup 
for the anemia included a bone marrow aspirate and serum 
protein electrophoresis.  The bone aspirate came back showing 
evidence of multiple myeloma.  The discharge diagnoses were 
severe intractable back pain, chronic anemia, multiple 
myeloma, and short bowel syndrome.  A report from the 
Radiology Research Medical Center dated in March 2000 
reflects that a vertebroplasty was performed at T12, L2 and 
L4 vertebral bodies.  A discharge summary dated in May 2000 
notes that magnetic resonance imaging (MRI) showed multiple 
compression fractures, the most severe at L2, L4, and L5.  
There were also acute wedge compressions of T7, T10, T11, and 
T12.  There was no cord compression.  A radiologic 
consultation report from February 2001 reflects an impression 
of diffuse osteopenia in the thoracic spine and multiple 
compression deformities which were deemed consistent with the 
appellant's history of multiple myeloma.  

At a hearing held before the Board in 2003, the appellant 
testified that his headaches and back pain began when he was 
at Fort Polk for training and that his low back pain and 
chronic headaches continued since his period of military 
service.  

Under 38 C.F.R. § 3.303(b)(2003) service connection may be 
granted for a disease that manifests itself during service, 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
appellant's current condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Although VA provided the appellant 
a spine examination in 1998, that examination did not include 
a medical opinion as to whether the appellant's back pain 
during and after service was related to the diagnosed 
hypertrophic spondylosis.  Nor is there any other medical 
opinion in the claims file as to any relationship between any 
present back disorder and the appellant's active duty for 
training.  Therefore, another VA examination should be 
provided to render an opinion as to any nexus between any 
present back disorder and the appellant's active duty for 
training or inactive duty training.  

Similarly, while VA provided a neurology examination, it did 
not address whether the diagnosed probable chronic analgesic 
rebound headaches were attributable to the appellant's 
military service.  Consequently, an additional examination is 
needed to determine whether the appellant has headaches 
related to his active duty for training or inactive duty 
training.  

The Board observes that during the 1998 VA neurology 
examination the appellant reported that he had been seen by a 
neurologist earlier in 1998.  It does not appear that records 
of this visit were obtained.  At the hearing, the appellant 
also indicated that he went to different doctors to receive 
treatment for the headaches.  On remand, the appellant should 
be asked to provide additional information such as would 
allow VA to obtain pertinent medical records not already in 
the claims file regarding any treatment provided for 
headaches since service.  

The claims file includes an NGB Form 22 showing discharge 
from the Kansas Army National Guard in 1966 for reason of 
physical disability.  In the appellant's original VA Form 21-
526 dated in December 1997, he contended that he was 
discharged due to his headaches and back.  While the RO 
requested records from the National Personnel Records Center 
and service medical records were received as to the period of 
active duty for training, it does not appear that records 
from the remaining guard service were obtained.  Considering 
the evidence suggesting that these records may include 
information pertinent to the nature of the appellant's back 
and headaches at the time of his separation from the Kansas 
Army National Guard, additional efforts should be made to 
obtain these records.  Along the same lines, the appellant 
reported during a January 2000 consultation at St John 
Hospital, that low back pain was a factor in a social 
security disability determination two years prior to that 
time.  There is no indication in the claims file that 
attempts were made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  In 
particular, the RO should ask the appellant 
to provide the names and addresses of all 
medical care providers who treated the 
appellant for headaches since discharge 
from service in 1966.  After securing the 
necessary release(s), the RO should obtain 
these records.

2.  The RO should attempt to obtain any 
records pertinent to the appellant's back 
disorder beginning from the period from 
December 1998 from the Social Security 
Administration.  

3.  The RO should contact the State 
Adjutant General's Office, as well as all 
other available sources, including a 
second request to the National Personnel 
Records Center, and request any related 
relevant service records of the appellant 
related to such service.  Any service 
medical records associated with those 
periods of service should be obtained, if 
available, and associated with the claims 
file.  If the search for these records 
should yield negative results, 
documentation to that effect should be 
placed in the appellant's claims file.

4.  Thereafter, the appellant should be 
afforded a VA spine examination with a 
view towards determining the nature and 
etiology of any present back disorder.  
The examiner should review the claims 
file.  After conducting an examination 
and determining whether there are any 
present back disorders, the examiner 
should render an opinion as to whether 
any identified back disorder is 
attributable to the appellant's military 
service during his active duty for 
training period from May 1964 to November 
1964, or any period of inactive duty 
training.  In particular, the examiner 
should state whether any current 
disability is attributable to the 
appellant's complained-of back pain since 
that period of service.  The examiner 
should also state whether any presently 
diagnosed back disorder is attributable 
to any other event during that period of 
service, such as wearing ill-fitting 
boots and carrying a machine gun and 
backpack, for example.  The claims folder 
should be made available to the examiner 
for review before the examination.  

5.  The appellant should be afforded a VA 
neurological examination with a view 
towards determining the nature and 
etiology of any headaches.  The examiner 
should review the claims file.  The 
examiner should obtain a detailed history 
from the appellant as to the nature of 
the headaches that he experienced during 
the May 1964 to November 1964 period of 
active duty for training, as well as, 
those he experienced after service.  The 
examiner should also obtain a detailed 
history from the appellant concerning his 
history of analgesic medicine intake 
during and after service.  After 
obtaining this history, conducting an 
examination, and determining whether 
there is present a current headache 
disability, the examiner should render an 
opinion as to whether any headaches 
experienced by the appellant are related 
to those experienced during service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

6.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond.

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

